IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40698

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 727
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 29, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
COLBY REID HEATON,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of twenty-five years with five years
       determinate for aggravated battery, with a deadly weapon enhancement, and
       concurrent five-year determinate sentence for aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik Lehtinen, Chief, Appellate
       Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Colby Reid Heaton was convicted of aggravated battery with a deadly weapon
enhancement, Idaho Code §§ 18-907(1)(B), 19-2520; and aggravated assault, I.C. § 18-905(A).
The district court sentenced Heaton to a unified term of twenty-five years with five years
determinate for the battery charge and a concurrent five-year determinate term for the assault
charge, and ordered the sentences to run consecutively to the sentences in two unrelated cases.
Heaton appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Heaton’s judgment of conviction and sentences are affirmed.




                                                   2